United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2403
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Carlus L. Phillips,                     *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 11, 2010
                                Filed: January 19, 2010
                                 ___________

Before MURPHY and BYE, Circuit Judges, and STROM,1 District Judge.
                            ___________

PER CURIAM.

      In 2003, Carlus Phillips pleaded guilty to possession with intent to distribute
five grams or more of cocaine base (crack cocaine) in violation of 21 U.S.C.
§§ 841(a)(1) and 841 (b)(1)(B). The district court2 sentenced him to 252 months of
imprisonment, a sentence which fell near the top of the applicable Guidelines range
of 210-262 months. In 2009, Phillips moved for a reduction in his sentence under 18

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.
      2
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
U.S.C. § 3582(c) based on Amendment 706 to the Guidelines, which reduced the base
offense level for crack cocaine offenses by two levels. The amended Guidelines range
for Phillips's crack cocaine offense thus became 168-210 months. The district court3
resentenced Phillips to 202 months, selecting a sentence that fell near the top of the
amended Guidelines range, proportionally consistent with the original sentence of 252
months.

       Phillips appeals his amended sentence contending the district court erred by
failing to elaborate on its reasons for selecting a sentence near the high end of the
amended Guidelines range, and by failing to consider or explain its application of the
sentencing factors in 18 U.S.C. § 3553(a).

       The district court's selection of a sentence within the amended Guidelines range
that was proportionally consistent with the original sentence, coupled with the
discussion of the § 3553(a) factors conducted in the original sentencing proceeding,
sufficiently explain the amended sentence. See United States v. Clark, 563 F.3d 722,
725 (8th Cir. 2009) (affirming a sentence amended pursuant to § 3582(c) which was
near the high end of the amended Guidelines range, where the original sentence was
also at the high end of the Guidelines range, and where the district court at the original
sentencing hearing provided an adequate explanation of the § 3553(a) factors and gave
the reasons for selecting its sentence).

      We affirm.
                        ______________________________




      3
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                           -2-